Per Curiam.

Upon review of the record, the court finds that respondent has violated DR 6401(A)(3), neglecting a legal matter entrusted to him; DR 7401(A)(2) and (3), failing to carry out a contract of employment to provide professional services and prejudicing a client during the course of a professional relationship; DR 1402(A)(6), engaging in conduct that adversely reflects on his fitness to practice law; and Gov. Bar R. V(4), neglecting or refusing to assist in an investigation undertaken by the Disciplinary Counsel.
As we stated in Disciplinary Counsel v. Kornowski (1986), 24 Ohio St. 3d 50, 53, “* * * respondent’s cavalier attitude in failing to appear at any stage of this disciplinary proceeding should not be countenanced, and * * * his [misconduct] * * * in the representation of his clients * * * must be accorded appropriate punishment.”
The court adopts the recommendation of the board, and the respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.